 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELIX DEANDA,                                      No. 1:18-cv-01717-JLT (HC)
12                        Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14                                                       TO SUMMARILY DISMISS
      HILL MARTEL, Warden,                               UNEXHAUSTED PETITION
15
                          Respondent.                    [TWENTY-ONE DAY OBJECTION
16                                                       DEADLINE]
17

18          Petitioner filed a habeas petition on December 19, 2018, challenging his 2014 conviction

19   in Fresno County Superior Court of multiple sex crimes with a child. Because the petition appears

20   to be unexhausted, the Court will recommend it be DISMISSED WITHOUT PREJUDICE.

21                                              DISCUSSION

22   A.     Preliminary Review of Petition

23          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

24   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

25   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.

26   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

27   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

28   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.
                                                         1
 1   2001).

 2   B.       Exhaustion

 3            A petitioner who is in state custody and wishes to collaterally challenge his conviction by

 4   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

 5   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

 6   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501

 7   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

 8            A petitioner can satisfy the exhaustion requirement by providing the highest state court

 9   with a full and fair opportunity to consider each claim before presenting it to the federal court.

10   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

11   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

12   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

13   v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

14            Additionally, the petitioner must have specifically told the state court that he was raising a

15   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

16   Court reiterated the rule as follows:

17            In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
              remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
18            in order to give the State the “opportunity to pass upon and correct alleged violations
              of the prisoners' federal rights” (some internal quotation marks omitted). If state
19            courts are to be given the opportunity to correct alleged violations of prisoners'
              federal rights, they must surely be alerted to the fact that the prisoners are asserting
20            claims under the United States Constitution. If a habeas petitioner wishes to claim
              that an evidentiary ruling at a state court trial denied him the due process of law
21            guaranteed by the Fourteenth Amendment, he must say so, not only in federal court,
              but in state court.
22

23   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

24            Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
              federal claims in state court unless he specifically indicated to that court that those
25            claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
              (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
26            that the petitioner must make the federal basis of the claim explicit either by citing
              federal law or the decisions of federal courts, even if the federal basis is “self-
27            evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
              Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
28            state law on the same considerations that would control resolution of the claim on
                                                           2
 1          federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
            v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
 2
            In Johnson, we explained that the petitioner must alert the state court to the fact that
 3          the relevant claim is a federal one without regard to how similar the state and federal
            standards for reviewing the claim may be or how obvious the violation of federal
 4          law is.

 5   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

 6   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).

 7          Petitioner indicates he has only sought relief in the California Court of Appeal, and he has

 8   not presented any of the claims to the California Supreme Court as required by the exhaustion

 9   doctrine. Because Petitioner has not presented his claims for federal relief to the California

10   Supreme Court, the Court must dismiss the petition. Raspberry v. Garcia, 448 F.3d 1150, 1154

11   (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001). The Court cannot consider a

12   petition that is entirely unexhausted. Rose v. Lundy, 455 U.S. 509, 521-22 (1982).

13                                                 ORDER

14          the Court ORDERS that the Clerk of Court is DIRECTED to assign a District Judge to

15   the case.

16                                        RECOMMENDATION

17          Accordingly, the Court RECOMMENDS that the habeas corpus petition be DISMISSED

18   WITHOUT PREJUDICE for lack of exhaustion.

19          This Findings and Recommendation is submitted to the United States District Court Judge

20   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

21   of the Local Rules of Practice for the United States District Court, Eastern District of California.

22   Within twenty-one days after being served with a copy, Petitioner may file written objections

23   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

24   and Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

25   ///

26   ///

27   ///

28   ///
                                                        3
 1   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     December 26, 2018                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
